M.D. Appeal Dkt.
                                                                            45 MAP 2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


STEPHEN MIDDAUGH,                             : No. 781 MAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
DEPARTMENT OF TRANSPORTATION,                 :
BUREAU OF DRIVER LICENSING,                   :
                                              :
                     Petitioner               :


                                        ORDER


      AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Did the Commonwealth Court err as a matter of law and abuse its discretion
      in affirming the trial court’s order rescinding an operating privilege
      suspension that was imposed less than three years after [Middaugh]’s
      driving under the influence (DUI) conviction, where the delay was entirely
      due to the failure of the Delaware County Office of Judicial Support to timely
      notify the Department of Transportation of the conviction?